Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimard (US10213616B1). 
	Regarding claim 1, Grimard teaches a light therapy device (Title) comprising: a driver to convert AC voltage to DC; a standard three-prong AC plug (Col 2 Ln 51-55 ”Light therapy device 100 may have one or more power supplies such as a power cord 115 that may be plugged into an outlet (not shown) to provide power to the LEDs 110”; one of ordinary skill in the art would recognize that a power supply and cord would be capable of converting AC to DC power and make use of a three prong AC plug to utilize a standard 120V outlet connection); and multiple light emitting diodes (LEDs) which produce 15,000 lux of illumination (Col 1 Ln 44-55 “the exemplary light therapy device emits high intensity photons at precise blue spectrum wavelengths (e.g., approximately 475 nm-500 nm) and cyan spectrum wavelengths (e.g., approximately 500 nm-525 nm) to activate the ipRGC receptors, while at the same time minimizing the effects on the rods and cones utilized for normal vision. This is accomplished through utilization of nearly 15,000 lux of photonic energy, while providing less than 1500 lux worth of visual energy.”), wherein the multiple LEDs are arranged in an array pattern (Fig 2, LEDs 110 are arrayed on a side of the device, Col 3 Ln 13-49, description of the LEDs mounted on the system).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Grimard (US10213616B1) in view of “Cree XLamp XP-L LEDs Data Sheet” 2015 (hereinafter “Cree”).
	Regarding claims 2, 5, and 7, Grimard teaches a system substantially as claimed in claim 1. Further, Grimard teaches using a plurality of LEDs to reach a 15000 Lux illumination, but Grimard does not specifically determine the lumen rating for each of the LEDs. 
	One of ordinary skill in the art would recognize that LEDs scale in light output based on their input Wattage and that a range of appropriate LED bulbs are commercially available (Cree 2015) which meet the limitations for LED bulbs with ratings of 545, 705, and 1005 lumens (See pg. 3 Table Flux Characteristics). 
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Grimard to adapt the light therapy device to make use of LED bulbs with the ratings of 545 lm, 705 lm, and 1005 lm because  this is a simple substitution of one known element (LEDs taught by Grimard) for another (specifically rated lumen LEDs as seen in Cree 2015) to obtain predictable results (The LEDs seen in the Cree reference would provide the 15,000 lux of illumination).
	Regarding claims 3, 6, and 8, Grimard in view of Cree teach a system substantially as claimed in claims 2, 5, and 7. Further, Grimard teaches wherein the light therapy device uses a plurality of LEDs (Col 3 Ln 13-49, description of the LEDs mounted on the system)  to provide 15000 lux of illumination (Col 1 Ln 44-55) but does not specify the number of LEDs used to achieve this. 
	Further, Cree has provided a number of known LEDs with lumen outputs (377 lumen-1034 lumen) that could produce the required 15000 lux when added together. It would be obvious to one of ordinary skill in the art at the time of invention to have selected the claimed numbers of LEDs (83, 64, 45) with the claimed lumen ratings (545 lm, 705 lm, 1005 lm) through a process of routine optimization of selecting the appropriate number of LEDs to achieve the desired 15000 lux illumination. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grimard (US10213616B1) as applied to claim 1 above, and further in view of Lin (US 5951146 A).
	Regarding claim 4, Grimard teaches the system substantially as claimed in claim 1. Further, Grimard teaches wherein a plurality of LEDs are arrayed to provide the output light (Fig 1, Fig 2; Col 3 Ln 13-49, description of the LEDs mounted on the system) but does not teach wherein the array is in the shape of a triangle.
	Lin teaches a netted lamp device (Title) wherein lighting devices are arrayed (Col 2 Ln 35-51  “Referring to FIGS. 1 and 2, the present invention is comprised generally of a plurality of miniature lamps braided into a decorative pattern with suitable area. In the preferred embodiment as shown in the drawings, the decorative lamps are used with a peripheral frame 10 made of flexible material and of suitable size, wherein, the most outside miniature lamp 11 closest to an edge of the frame 10 has its one conductor 12 wrapped over the frame 10, while has the other conductor 13 is connected to a lower miniature lamp 14. The miniature lamp 14 is further connected to other lower miniature lamps, the latter are braided in pursuance of such braiding mode all the way during adding of the lamp strings to form the whole decorative lamp device.”; The lighting system described provides a plurality of custom configurations for individual light sources to be arrayed) and the array is in the shape of a triangle (Col 4 Ln 1-13; By arraying the light sources as described a triangle may be formed).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Grimard to make use of the individual light source positioning and triangle pattern of Lin because the “decorative braided lamps can provide much more abundant decorative functions of patterns” (Col 1 Ln 59-63). This modification is considered combining prior art elements (the plurality of lighting elements from Grimard and the pattern forming arrangement of Lin) according to known methods (one of ordinary skill in the art would recognize that the plurality of LEDs in Grimard could be modified to hang in a pattern like the lighting elements of Lin) to yield predictable results (the LEDs of Grimard are disposed in a decorative pattern while still providing the therapeutic light dosage to a user).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grimard (US10213616B1) further in view of Price (US 2935599 A).
	Regarding claim 9, Grimard teaches a light therapy device (Title) comprising: a driver to convert AC voltage to DC; a standard three-prong AC plug (Col 2 Ln 51-55 ”Light therapy device 100 may have one or more power supplies such as a power cord 115 that may be plugged into an outlet (not shown) to provide power to the LEDs 110”; one of basic skill in the art would recognize that a power supply and cord would be capable of converting AC to DC power and make use of a three prong AC plug to utilize a standard 120V outlet connection); and multiple light emitting diodes (LEDs) which produce 15,000 lux of illumination (Col 1 Ln 44-55 “the exemplary light therapy device emits high intensity photons at precise blue spectrum wavelengths (e.g., approximately 475 nm-500 nm) and cyan spectrum wavelengths (e.g., approximately 500 nm-525 nm) to activate the ipRGC receptors, while at the same time minimizing the effects on the rods and cones utilized for normal vision. This is accomplished through utilization of nearly 15,000 lux of photonic energy, while providing less than 1500 lux worth of visual energy.”), wherein the multiple LEDs are arranged in an array pattern (Fig 2, LEDs 110 are arrayed on a side of the device, Col 3 Ln 13-49, description of the LEDs mounted on the system).
	Grimard does not teach wherein a plurality of light sources are arranged on a string configuration. 
	Price teaches a decorative lighting system (title) wherein a plurality of lights are arranged together to make a string of light sources (Fig 1). 
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Grimard to make use of the string light source arrangement of Price because this modification is considered combining prior art elements (the plurality of lighting elements from Grimard and the string light arrangement of Price) according to known methods (one of ordinary skill in the art would recognize that the plurality of LEDs in Grimard could be modified to hang from a string of lights like the lighting elements of Price) to yield predictable results (the LEDs of Grimard are disposed on a string while still providing the therapeutic light dosage to a user, the string of light may be used mounted/hung as appropriate of a string of lights (such as Christmas lights)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 September 2022